Citation Nr: 0716288	
Decision Date: 06/01/07    Archive Date: 06/18/07

DOCKET NO.  05-10 637A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for a right knee 
disorder.  

2.  Entitlement to service connection for a back disorder.  


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel
INTRODUCTION

The veteran served on active duty from November 1984 to June 
1992.  Subsequent service in the National Guard included 
verified periods of active duty for training from April 2-10, 
2004 and June 5-13, 2004.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a March 2004 rating decision of the Department 
of Veteran's Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia.  That decision denied service connection for 
patellofemoral syndrome of the right knee and for residuals 
of a back injury.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

This case must be remanded to comply with VA's duty to notify 
and assist claimants in substantiating a claim for VA 
benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2006); 38 C.F.R. § 3.159 (2006).

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the VA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award. In the present 
appeal, the appellant was not provided with notice of the 
type of evidence necessary to establish a disability rating 
or an effective date if service connection is granted, and it 
is unclear whether the RO has requested "that the claimant 
provide any evidence in the claimant's possession that 
pertains to [his] claim."  38 C.F.R. § 3.159(b)(1).  On 
remand, VA must provide this notification.

Review of the record discloses that the veteran was seen 
during service in 1984 and diagnosed with patellofemoral 
syndrome of the right knee.  Additional treatment during 
service is not indicated.  The service medical records also 
show that he was seen in 1989 for pain in the upper right 
back area and through the back to the left buttocks after a 
straining/twisting injury while passing heavy objects.  
Mechanical low back pain was assessed.  In September 1989, 
the veteran complained of back stiffness, and he was 
diagnosed with myofasciitis.  There is no evidence of 
subsequent treatment for a back condition during the 
remainder of his military service.  

Post service records on file are negative for many years 
after service for additional treatment for right knee or back 
conditions.  Private records indicate that as early as 2003 
the veteran was noted to have significant cervical and lumbar 
spine disc disease.  The record also shows that the veteran 
was treated during a period of active duty for training (in 
June 2004) for knee and back complaints.  

The claims file contains medical records and statements as 
provided by a private physician, W. J. P., M. D.  In 
statements dated in January 2005 and December 2005, he opined 
that the veteran's right knee patellofemoral syndrome was of 
service origin.  He also opined that the veteran's "back and 
neck pain" was of service origin.  In the December 2005 
statement, the physician reiterated that the veteran's right 
knee and back disorders were of service origin, but he also 
noted that he reviewed the entire claims file in forming his 
opinions.  

The veteran was examined by VA (in March 2005).  The examiner 
noted that the veteran was seen in 1984 for right knee pain 
and gave a history of problems of at least 7 years prior to 
presenting.  It was noted that the record did not contain 
medical records which showed continuing treatment of a right 
knee problem until many years after service.  It was the VA 
examiner's opinion that the veteran's chondromalacia patella 
of the right knee was not related to inservice injury.  

The VA examiner also noted that the record showed cervical 
and lumbar spine disorders to include herniated nucleus 
pulposus at C5 and C6, bulging disk at C4 and 5, C5 and 6, 
and C6 and 7.  Lumbar spine diagnoses included minor disk 
protrusion between L4 and L5 and L5 and S1 without any 
evidence of nerve root compression.  The examiner opined that 
the cervical spine condition was unrelated to service in that 
the claims file did not reveal any significant injury to the 
neck.  Nor were there any long-standing and persistent 
problems during service.  The examiner noted that it would be 
pure conjecture to find that current cervical disk herniation 
was related to inservice activities.  

As to the lumbar spine, the examiner noted that the veteran's 
medical history included inservice injury to the back on one 
occasion.  No ongoing process subsequent to that injury, 
however, was indicated in the claims file.  Therefore, it was 
concluded that it was very unlikely that an injury sustained 
during service resulted in his present back condition.   

Assistance by VA includes providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A. § 5103A(d) (West 2002 & Supp. 2006); 38 C.F.R. § 
3.159(c)(4) (2006).  When medical evidence is inadequate, VA 
must supplement the record by seeking an advisory opinion or 
ordering another medical examination.  Colvin v. Derwinski, 1 
Vet. App. 171 (1991) and Hatlestad v. Derwinski, 3 Vet. App. 
213 (1992).  In this case, it is concluded by the Board that 
contradictory evidence in the claims file regarding the 
etiology of the veteran's right knee and back disorders 
(cervical and lumbar) should be addressed.  

Accordingly, the case is REMANDED for the following action:

1.  VA must review the entire file and 
ensure that all notice obligations have 
been satisfied in accordance with 38 
U.S.C.A. § 5103(a) and 38 U.S.C.A. § 5103A 
(West 2002 & Supp. 2006) and 38 C.F.R. § 
3.159 (2005), as well as VAOPGCPREC 7-
2004.  In particular, VA must send the 
appellant a corrective notice, that: (1) 
explains the information or evidence 
needed to establish an initial disability 
rating and an effective date, if service 
connection is granted on appeal, as 
outlined by the Court in Dingess, supra, 
and (2) requests or tells the veteran to 
provide any evidence in his possession 
that pertains to his claim.  The claims 
file must include documentation that VA 
has complied with VA's duties to notify 
and assist a claimant.  

2.  The RO/AMC should contact the veteran 
and request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him for 
his back or right knee conditions, on 
appeal.  Any records that are not 
currently included in the clams file 
should be obtained and added to the file.  
With any necessary authorization from the 
veteran, the RO/AMC should attempt to 
obtain copies of pertinent treatment 
records identified by the veteran that are 
not currently of record.  All efforts to 
obtain these records must be documented in 
the claims file.  If any records cannot be 
obtained, it should be so stated, and the 
veteran is to be informed of any records 
that could not be obtained.  If pertinent 
records are received, the RO/AMC should 
ensure that VCAA examination and medical 
opinion requirements under 38 C.F.R. 
§ 3.159(c)(4) are met as to this issue.  

3.  After completion of 1 and 2 above, VA 
should make arrangements for the veteran 
to be afforded an examination, by an 
appropriate specialist, to ascertain the 
etiology of the veteran's right knee and 
cervical and lumbar spine conditions.  All 
indicated tests or studies deemed 
necessary for accurate assessments should 
be done.  The claims file, this remand and 
treatment records must be made available 
to the examiner for review of the 
pertinent evidence in connection with the 
examination, and the report should so 
indicate. 

The examiner should offer an opinion as to 
whether it is at least as likely as not 
(50 percent or more probability) that the 
veteran's right knee disability or 
cervical or lumbar conditions are of 
service origin.  

The examiner must reconcile any 
contradictory evidence in the claims file 
regarding the etiology of the veteran's 
disorders.  If the etiology of the 
diagnosed disorder is attributed to 
multiple factors/events, the specialist 
should specify which symptoms/diagnoses 
are related to which factors/events.  The 
specialist should clearly outline the 
rationale and discuss the medical 
principles involved for any opinion 
expressed.  If the requested medical 
opinion cannot be given, the specialist 
should state the reason why.

4.  After completion of the above, VA 
should readjudicate the appellant's 
claims.  The issues to be addressed are 
entitlement to service connection for a 
right knee disorder and entitlement to 
service connection for cervical and lumbar 
spine disorders.  If any determination 
remains unfavorable to the appellant, he 
and his representative should be provided 
with a supplemental statement of the case 
(SSOC).  The veteran should be afforded an 
opportunity to respond before the case is 
returned to the Board for further review.  

The purposes of this remand are to comply with due process of 
law and to further develop the veteran's claim.  The Board 
intimates no opinion, either legal or factual, as to the 
ultimate disposition warranted in this case; however, the 
veteran is advised that failure to cooperate by not reporting 
for examination may result in the denial of the claim.  
38 C.F.R. § 3.655 (2006).  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



